In an arbitration proceeding, the arbitrator’s award contained provisions for injunctive relief and for the payment of money. The provision for the payment of money included an item of $450 as damages caused by appellant’s removal of Ms work from *754respondent’s plant to appellant’s plant. Respondent’s motion to confirm the award was granted, and appellant’s motion to vacate the award, insofar as it granted injunctive relief and the item of $450 money damages, was denied. The appeal is from the order and judgment entered thereon. Order and judgment (one paper) modified on the law by striking from the first decretal paragraph the words “in all respects granted” and by substituting therefor the words “ granted in part ”; by striking from the second decretal paragraph the words “in all respects confirmed” and by substituting therefor the words “ in part confirmed ”; by striking from said judgment the third decretal paragraph; and by striking from the fourth decretal paragraph the figures “ $2,631.16 ” and by substituting therefor the figures “ $2,181.16.” As so modified, the order and judgment is unanimously affirmed, with costs to appellant. The agreement by which appellant and respondent are bound provides that if any commissioner (such as appellant) intends to cease having his work done by an employer (such as respondent) “and to transfer said work to another, for any reason whatsoever, he shall not be permitted to do so unless and until he shall have communicated his intentions to the Union and shall have first obtained the consent of both Union and the Employer or, failing to obtain such mutual consent, the approval of the Impartial Chairman.” This provision has no application to a commissioner who transfers work from an employer to himself. Under such circumstances the arbitrator had no power to grant the injunctive relief nor the $450 item for damages contained in his award. Present — Carswell, Acting P. J., Adel, Wenzel, MacCrate and Schmidt, JJ.